DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “said at least one measuring device is and integrating measuring device” (claim 23) is non-sensical and thus indefinite.  
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

	
	


The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 28 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Minnicucci et al. (“Minnicucci”)(US 9,681,679) in view of Kenny (US 7,994,448).
Minnicucci (fig. 1-8) teaches a fruit sorting table including
(re: certain elements of claim 20) a conveyor adapted to convey a fruit crop along a conveying plane, said conveyor having intake area adjacent one end and a discharge area adjacent another end (fig. 1 showing conveyor intake near S and a discharge area at end of sorting table near S1);
 a screen (near 2 or 3), extending in the conveyor plane between the intake area and the discharge area, said screen having openings adapted to allow fruit to pass from the conveying plane toward a receiving area under the conveying plane that receives sorted fruit (fig. 1, 2);
 an adjustment device for setting the selectivity of the sorting table (col. 5, ln. 18-col. 6, ln. 62 teaching adjustment means for spacing between separation rollers);
(re: claims 33-36)  wherein said conveyor is a roller conveyor (fig. 1, 5, 7, 8 showing adjustment slides near 70 for sorter conveyor rollers near 2, 3; col. 6, ln. 28-65);
wherein the roller conveyor has sorter conveyor rollers forming the screen (Id.);
wherein said adjusting device includes a slide for adjusting a distance between the sorter conveyor rollers (Id.).

Minnicucci as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 20) at least one measuring device adapted to measure either a quantity of fruit or a flow rate of fruit passing through the screen over at least one reference section of the screen, the reference section being situated between the fruit intake area and the discharge area, and at a distance away from the fruit intake area;
(re: claims 21)  wherein said adjustment device acts upon at least one parameter selected from the group consisting of: a conveying speed of the conveyor; a caliber of the screen; a supply rate of the conveyor; an inclination of the conveyor relative to the horizontal;
(re: claim 22) wherein said adjustment device is connected to said at least one measuring device so as to be dependent on measurements taken by said at least one measuring device;
(re: claim 28)  wherein said at least one measuring device is a camera and an image processing system associated with the camera;
(re: claim 32)  wherein said adjustment device acts on a conveying speed of said conveyor, said adjustment device including a drive of a power supply of an electric motor driving said conveyor;
 (re: claim 37)  in which the adjusting device is servo-driven: to reduce the conveying speed and/or increase the caliber of the screen, and/or reduce the inclination of the conveyor.
Kenny, however, teaches that the use of a measuring device in a reference area allows optimization of various adjustment means that improves screening system efficiency (fig. 5, 7 showing adjustable screens and fig. 8 showing adaptive control system; fig. 9 showing how adjusting of feed rate improves quality of screening; col. 5, ln. 15-col. 6, ln. 40 and col. 8, ln. 5-integrated with an automated control system to adjust various operating parameters, such as flow rate, motor drive or screen inclination, to optimize screening).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found
in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Minnicucci for the reasons set forth above.


Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Minnicucci and Kenny (“Minnicucci et al.”) as applied to the claims above, and further in view of legal precedent. 
 	Minnicucci et al. as set forth above teach all that is claimed except for expressly teaching

(re: claim 39)  wherein the at least one reference section is positioned at a distance from an entrance of said screen, the distance being between 75% and 90% of a total length of the screen. 
Here, the claimed features related to the relative dimensions of known elements can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the combination of references in view of legal precedent as taught above.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Minnicucci et al. for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the newly presented claim features are unpersuasive.  In particular, Applicant argues that Kenny is not applicable prior art as one with ordinary skill in the art would not have searched “the material recovery facility of the Kenny patent when searching for a solution to improve the adjustment of a sorting table for fruit”.  
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Here, Kenny is both in the field of “sorting” and is very pertinent to the issue of optimizing the screening/sorting process.  Thus, the Kenny patent is reasonably regarded as analogous prior art and is clearly applicable.   Applicant’s arguments hinge on combining various features of the respective patents to make the combination inoperable.  These arguments are unpersuasive, however, as the adaptive control features for optimizing a sorting process are seen as widely applicable features that can be easily integrated into a wide array of sorting processes by one with ordinary skill in the art.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments, the claims stand rejected.

Allowable Subject Matter
Claims 24-27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed above but made of record are considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is Stefanos Karmis, 571-272-6744.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 20, 2021

JCR